Order entered February 20, 2015.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00172-CV

                        IN RE ARTHUR ROY MORRISON, Relator

                Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F07-55832-S

                                            ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Before the Court is relator’s petition for writ of mandamus. Based on the court’s opinion

of this date, we DENY the petition. We DENY as moot relator’s request for abatement of the

required number of copies of his pleadings, although we have considered his petition without the

filing of the required number of copies. We DENY as moot relator’s request to proceed in forma

pauperis although we have considered the petition without the payment of the filing fee. We

DENY as moot relator’s request for a bench warrant. This petition was determined based on the

petition and record without argument.


                                                       /s/   DAVID EVANS
                                                             JUSTICE